SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2016 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X STATEMENT OF MATERIAL FACT Publicly-Held Company COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayers’ ID (CNPJ/MF): 33.042.730/0001-04 COMPANHIA SIDERÚRGICA NACIONAL (BOVESPA: CSNA3; NYSE: SID) (“Company”), hereby informs its shareholders and market participants that it has concluded the negotiations and signed a share purchase agreement (“SPA”) with Can-Pack S.A. (“Can-Pack”) for the sale of one hundred percent (100%) of the shares issued by the Company’s subsidiary Cia. Metalic do Nordeste (“Metalic”), with Corporate Taxpayers’ ID (CNPJ/MF) 01.183.070/0001-95 (“Transaction”). Metalic is a company that produces and trades in metal packaging. The base purchase price of the Transaction is USD 98 million, which is subject to adjustments agreed in the SPA. The price shall be fully paid in cash upon closing, in Brazilian Reais according to the exchange rate at closing. Subject to the fulfilment of certain conditions precedent set forth in the SPA, which is common in this type of deal, closing is expected to take place on 30September 2016. Can-Pack is a key global metal packaging producer, and was founded in 1992 in Poland. It provides solutions for the beverages, food and chemical industries in Europe, Asia, and Africa. Bradesco BBI and BB Banco de Investimento have acted as financial advisors to the Company in connection with the Transaction. In the interest of its shareholders and in line with the best corporate governance practices, the Company shall keep the market updated on relevant information related to the progress of the Transaction. São Paulo, 23 August 2016 Companhia Siderúrgica Nacional David Moise Salama Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 23, 2016 COMPANHIA SIDERÚRGICA NACIONAL By: /
